Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed on 8/18/2021 has been entered. Claims 1-3, 5-7, and 9-11 remain pending in the application. Claims 1-2, 5-7, and 9-10 have been amended, claims 4, 8, and 12 have been cancelled, and no claims have been added. Additionally, Applicant’s amendments to the specification, drawings, and claims overcome the objections and rejections previously set forth in the Non-Final Office Action mailed 4/19/2021.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-7, and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Wan (CN203830864U) in view of Zhao (CN105562854A).
Regarding claim 1, Wan teaches (Fig. 1) double one-track electro-discharge wire cutting method, characterized in that the wire cutting method comprises: a step of forward wire running and a step of reverse wire running, wherein a wire running direction of the step of forward wire running is opposite to the first wire winding and unwinding wheel and the second wire winding and unwinding wheel are used for driving electrode wires to operate, and the first wire winding and unwinding motor and the second wire winding and unwinding motor are used for driving the first winding and unwinding wheel and the second wire winding and unwinding wheel to rotate respectively”; [0023]).
Wan does not teach that each wire running cylinder is winded with the electrode wire of a length of at least 5000m.
Zhao teaches an electro-discharge wire cutting method comprising a wire storage barrel that can be winded with the electrode wire of a length greater than 10,000 meters ([0013]). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the teachings of Wan to incorporate the teachings of Zhao to include that each wire running cylinder is winded with the electrode wire of a length of at least 5000m. Doing so ensures there is enough wire to process the workpiece to completion ([0013]).
Regarding claim 2, the combination of Wan and Zhao teaches all of the elements of the current invention as described above. Wan does not teach that the electrode wire has diameter of 0.12 to 0.18mm.
the electrode adopts a molybdenum wire with a diameter of 0.12mm”; [0035] “the electrode adopts a tungsten-molybdenum alloy wire with a diameter of 0.18mm”).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the teachings of Wan to further incorporate the teachings of Zhao to include that the electrode wire has diameter of 0.12 to 0.18mm. Doing so prevents commutation stripes on the processed surface ([0033]).
Regarding claims 3 and 11, the combination of Wan and Zhao teaches all of the elements of the current invention as described above. Wan further teaches that the electrode wire is a high-temperature alloy wire ([0015]).
Regarding claim 5, the combination of Wan and Zhao teaches all of the elements of the current invention as described above. Wan does not teach that in the discharge cutting processing, a power source is used which is a pulse power source, with a frequency of 0.032 to 8Mz.
Zhao further teaches that in the discharge cutting processing, a pulse power source with a frequency of 0.032-8MHz is used ([0014]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the teachings of Wan to further incorporate the teachings of Zhao to include that in the discharge cutting processing, a power source is used which is a pulse power source, with a frequency of 0.032 to 8Mz. Doing so improves machining efficiency and reduces the corrosion of the EDM cutting ([0015]).
Regarding claims 6, the combination of Wan and Zhao teaches all of the elements of the current invention as described above. Wan does not teach that in the step of forward wire running, a wire running speed of 0.5 to 12m/s is used.

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the teachings of Wan to further incorporate the teachings of Zhao to include that in the step of forward wire running, a wire running speed of 0.5 to 12m/s is used. Doing so improves processing efficiency as much as possible while ensuring processing accuracy and surface roughness ([0017]).
Regarding claim 7, the combination of Wan and Zhao teaches all of the elements of the current invention as described above. Wan does not teach that in the step of reverse wire running, a wire running speed of 0.5 to 12m/s is used.
Zhao further teaches that, in the step of reverse wire running, a wire running speed of 0.5-12m/s is used ([0018]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the teachings of Wan to further incorporate the teachings of Zhao to include that in the step of reverse wire running, a wire running speed of 0.5 to 12m/s is used. Doing so improves processing efficiency ([0019]).
Regarding claim 9, the combination of Wan and Zhao teaches all of the elements of the current invention as described above. 
Wan further teaches (Fig. 1) the mixed wire-passing linear cutting machine comprises tension guide wheels (23 and 24; [0020] line 278) and a tension sensor ([0030] lines 474-476). Wan teaches the tension guide wheels and a tension sensor to obtain the desired electrode wire tension ([0030] lines 482-485) to perform high precision and quality wire cutting ([0016] lines 235-236). As the tension guide wheels and tension sensor allow the operator to set and maintain the tension of the electrode wire at 
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the combination of Wan and Zhao to further incorporate the teachings of Wan to include that, in the discharge cutting processing, the wire running is performed with a constant tension. Doing so would enable high precision and quality wire cutting to be performed.
Regarding claim 10, the combination of Wan and Zhao teaches all of the elements of the current invention as described above. Wan does not teach that in the discharge cutting processing, a power source is used which is a pulse power source, with a frequency of 0.032 to 8Mz, and a wire cutting liquid to be used is a water-soluble wire cutting liquid.
Zhao further teaches that, in the discharge cutting processing, a pulse power source with a frequency of 0.032-8MHz ([0014]) is used and a wire cutting liquid to be used is a water-soluble wire cutting liquid ([0024]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the teachings of Wan to further incorporate the teachings of Zhao to include that in the discharge cutting processing, a power source is used which is a pulse power source, with a frequency of 0.032 to 8Mz, and a wire cutting liquid to be used is a water-soluble wire cutting liquid. Doing so improves machining efficiency and reduces the corrosion of the EDM cutting ([0015]) while simultaneously being non-polluting, non-toxic, and non-irritating to the human body ([0024]).
Response to Arguments
Applicant’s arguments filed 8/18/2021 with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any references as applied in the prior 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL R RIZZO whose telephone number is (571)272-8991. The examiner can normally be reached Monday-Thursday and Alternate Fridays 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANA ROSS, can be reached on 571-272-4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/RACHEL R RIZZO/Examiner, Art Unit 3761                                                                                                                                                                                                        
/JOEL M ATTEY/Primary Examiner, Art Unit 3763